Citation Nr: 0618267	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  00-22 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a skeletal 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1998 to 
March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a bilateral shoulder condition and a skeletal condition.  The 
veteran relocated and her claim will now be addressed by the 
RO in St. Petersburg, Florida. 

The veteran brought her claims for these conditions along 
with residuals of fractures of the left and right tibia and 
chronic hip, knee and ankle pain.  The veteran was granted 
service connection for the fracture residuals, patellar 
femoral pain syndrome and fibromyalgia of the hips and ankles 
in a May 2003 rating decision of the Los Angeles RO.  These 
issues are not before the Board.  

The denied claims for the skeletal condition and the 
bilateral shoulder condition were appealed to the Board.  The 
Board has remanded for further development in October 2003 
and December 2005.  The claims have been returned for 
consideration.  


FINDINGS OF FACT

1.  The veteran has been service connected for fibromyalgia 
and myofascial pain syndrome of the hips and ankles.

2.  The veteran's fibromyalgia and myofascial pain syndrome 
is also manifested by pain in the veteran's left shoulder, 
left scapula and lumbar, dorsal and cervical spines.  

3.  The veteran has no symptoms of a right shoulder 
condition.

4.  No disabilities of the left shoulder, left scapula and 
lumbar, dorsal and cervical spines are present, other than 
fibromyalgia/ myofascial pain syndrome, and no other 
widespread skeletal disorder is present.  


CONCLUSIONS OF LAW

1.  The veteran's fibromyalgia and myofascial pain syndrome 
was incurred in service, and this disorder affects the left 
shoulder, left scapula and lumbar, dorsal and cervical 
spines.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

2.  A right shoulder condition was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  Service connection is not warranted for any skeletal 
condition other than fibromyalgia and myofascial pain 
syndrome.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may also be granted for 
any disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the instant case, the veteran is already service connected 
for fibromyalgia and myofascial pain syndrome, as manifested 
in her hips and ankles.  The veteran contends that she has 
left and right shoulder conditions and a skeletal condition 
that should also be service connected.  The Board notes that 
fibromyalgia is a systemic disease.  As the veteran is 
already service connected for the disease, any manifestation 
of it should be service connected as well.  As noted by the 
VA examiner in 2001, the veteran is suffering from "systemic 
fibromyalgia."

At a January 2006 VA examination, the examiner gave an 
opinion that the veteran's "widespread skeletal disease" 
and her left shoulder condition were related to her 
fibromyalgia.  Specifically, the examiner noted that "the 
lumbar spine, cervical spine, and dorsal spine and shoulder 
joints...can be involved in fibromyalgia."  The examiner 
stated that "the veteran's complaints of the back, neck, mid 
scapula and shoulder, left (the veteran denies pain on the 
right shoulder) are at least as likely as not due to 
fibromyalgia."  The examiner could find no other diagnosis 
or etiology that could account for the veteran's symptoms.  
As the veteran had already been service connected for 
fibromyalgia, the examiner attributed manifestations in other 
joints/areas to this condition, and there is no medical 
evidence to the contrary of this opinion.  On the basis of 
this opinion, service connection for left shoulder, left 
scapula and lumbar, dorsal and cervical spines is warranted 
as additional manifestations of the already service-connected 
fibromyalgia and myofascial pain syndrome.  

With respect to the left shoulder, although earlier medical 
evidence suggested the veteran was developing arthritis in 
the shoulder, that has not been borne out by subsequent 
medical evidence or diagnostic testing.  Therefore, service 
connection cannot be granted for any left shoulder disability 
other than the pain and manifestations that she has in that 
shoulder as a result of the fibromyalgia and myofascial pain 
syndrome. 

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board has 
reviewed her complete claim file and can find no evidence of 
postservice symptoms or treatment for her right shoulder.  
The only record related to the right shoulder is a service 
medical record indicating a contusion.  As mentioned above, 
the veteran denied pain in the right shoulder at her January 
2006 VA examination.  No disorder of the right shoulder was 
noted at that time.  Without evidence of a current 
disability, the claim for service connection for the right 
shoulder must fail.  

As for the skeletal condition, no chronic skeletal condition 
other than the fibromyalgia and myofascial pain syndrome for 
which the veteran is already service-connected has been 
diagnosed.  Without evidence of a current disability, this 
claim must also fail.  

In sum, the Board finds that service connection is warranted 
for the left shoulder, left scapula and lumbar, dorsal and 
cervical spines is warranted as additional manifestations of 
the already service-connected fibromyalgia and myofascial 
pain syndrome.  Service connection for the right shoulder or 
for any other skeletal disorder is not warranted.  

II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

The veteran filed her claims for service connection prior to 
passage of the VCAA.  The RO still met the notice 
requirements with a letter dated in February 2004, October 
2004, and December 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although these letters could not have been sent 
prior to initial adjudication of the veteran's claim, the RO 
still fulfilled the VCAA's notice and assist duties, since 
she was subsequently provided adequate notice, and the claim 
was readjudicated with additional supplemental statements of 
the case (SSOCs) were provided to the veteran in July 2005 
and February 2006.  The veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims.  The letters told her to provide 
any relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for a 
right shoulder condition, and because the veteran was 
previously granted service connection for fibromyalgia, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether her conditions could be directly 
attributed to service or the service-connected 
fibromyalgia/myofascial pain syndrome.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the left shoulder, left scapula and 
lumbar, dorsal and cervical spines, as manifestations of the 
service-connected fibromyalgia and myofascial pain syndrome, 
is granted.

Service connection for a right shoulder condition is denied. 

Service connection for a skeletal condition other than 
fibromyalgia/myofascial pain syndrome is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


